DETAILED ACTION
This action is responsive to Applicant’s response filed 4/18/2022.
  
Examiner's Amendments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
    Authorization for this Examiner's amendment, listed below, was given in a telephone interview with Glen B. Choi (Reg. No. 43,546) on 5/2/2022. The interview summary is attached. 
The application has been amended as follows:
IN THE CLAIMS:
1. (Currently Amended) A method comprising: allocating memory for an application; assigning a resource of a physical device to the application based on a call for allocation of a resource via a Scalable Input/Output (I/O) Virtualization (S-IOV) consistent virtual device (VDEV), wherein the assigned resource comprises at least one packet storing queue and at least one S-IOV consistent assignable device interface (ADI); assigning a process address space identifier to the assigned resource; creating a security enclave to protect the allocated memory of the application; and associating the security enclave and the assigned resource with the process address space identifier to protect the allocated memory and the assigned resource and to provide the application with exclusive access to the security enclave and the assigned resource.
9. (Currently Amended) At least one non-transitory tangible machine-readable medium comprising a plurality of instructions that in response to being executed by a processor cause the processor to: allocate memory for an application; assign a resource of a physical device to the application based on a call for allocation of a resource via a Scalable Input/Output (I/O) Virtualization (S-IOV) consistent virtual device (VDEV), wherein the assigned resource comprises at least one packet storing queue and at least one S-IOV consistent assignable device interface (ADI); assign a process address space identifier to the assigned resource; create a security enclave to protect the allocated memory of the application; and associate the security enclave and the assigned resource with the process address space identifier to protect the allocated memory and the assigned resource and to provide the application with exclusive access to the security enclave and the assigned resource.

14. (Currently Amended) A computing platform comprising: a memory; and a processor to execute instructions to allocate a portion of the memory for an application; assign a resource of a physical device to the application based on a call for allocation of a resource via an Scalable Input/Output (I/O) Virtualization (S-IOV) consistent virtual device (VDEV), wherein the assigned resource comprises at least one packet storing queue and at least one S-IOV consistent assignable device interface (ADI); assign a process address space identifier to the assigned resource; create a security enclave to protect the allocated memory of the application; and associate the security enclave and the assigned resource with the process address space identifier to protect the allocated memory and the assigned resource and to provide the application with exclusive access to the security enclave and the assigned resource.
23. (Currently Amended) At least one non-transitory tangible machine-readable medium comprising a plurality of instructions that in response to being executed by a processor cause the processor to: associate a secure region and at least one assigned queue resource with a process address space identifier (PASID) to provide exclusive access to the secure region and the at least one assigned queue resource to the application, wherein the assigned queue resource is associated with a Scalable Input/Output (I/O) Virtualization (S-IOV) consistent assignable device interface (ADI).

Claim Interpretation
Regarding claims 1, 9, 14, and 23, the term “consistent” is used to connect the descriptive S-IOV with the subsequent term (e.g., virtual device (VDEV)). Accordingly, when interpreting the related claim limitations and formulating a search strategy, the scope of the claim subject matter was considered within the context of the specific claim limitations being consistent with the teachings of the S-IOV specification, which has been made record of herein. 

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Based on the amendments filed 4/18/2022 and the Examiner’s Amendment authorized 5/2/2022 which corrected the subject matter of claims 1, 9, 14, and 23, a thorough search for prior arts on PE2E and STIC databases and on domains (IP.com and Google Scholar) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of computing platform and method for associating a security enclave, or secure region, and assigning resources within a S-IOV architecture; as disclosed by the following claimed subject matter of independent claim 1:

A method comprising: 
allocating memory for an application; 
assigning a resource of a physical device to the application based on a call for allocation of a resource via a Scalable Input/Output (I/O) Virtualization (S-IOV) consistent virtual device (VDEV), wherein the assigned resource comprises at least one packet storing queue and at least one S-IOV consistent assignable device interface (ADI); 
assigning a process address space identifier to the assigned resource; 
creating a security enclave to protect the allocated memory of the application; and 
associating the security enclave and the assigned resource with the process address space identifier to protect the allocated memory and the assigned resource and to provide the application with exclusive access to the security enclave and the assigned resource.

Independent claims 9, 14, and 23 are also distinct from the prior art for the same reason, dependent claims 2-8, 10-13, 15-22, and 24 are directly dependent from claims 1, 9, 14, and 23 and are therefore distinct from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184